      Case 1:19-cv-03826-ER Document 52 Filed 05/13/19 Page 1 of 1

                                                          Ten Post Office Square
                                                          8th Floor South PMB, #706
                                                          Boston, MA 02109
                                                          617.227.0548
                                                          www.consovoymccarthy.com


                                                                  May 13, 2019


The Hon. Edgardo Ramos
U.S. District Judge
Thurgood Marshall U.S. Courthouse
Courtroom 619
40 Foley Square
New York, NY 10007

Re:    Donald J. Trump et al. v. Deutsche Bank, AG et al., No. 1:19-cv-03826-ER

Dear Judge Ramos:

       Plaintiffs’ reply brief in support of their motion for a preliminary injunction is
due Wednesday, May 15. Your Honor typically allots 10 pages for replies. See
Individual Practices 2(B)(i). Because Plaintiffs did not receive the challenged
subpoenas until after they filed their opening brief, and because the Committees’
opposition raises several new and complicated questions, Plaintiffs respectfully ask
for permission to file a 15-page reply brief. All parties consent to this request.

                                             Sincerely,

                                             /s/ Patrick Strawbridge

cc:    Marc Mukasey, Esq.
       ECF Service List
